Citation Nr: 1134525	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than August 3, 2007, for adding spouse [redacted] and child [redacted], to compensation award. 

2. Eligibility for additional compensation based on adding dependent child, [redacted], to award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Navy from February 1980 to February 2000. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which added dependents [redacted] [redacted], spouse, and [redacted], child, to the compensation award effective August 3, 2007, and found that [redacted] [redacted] was ineligible to be added to the compensation award as a child as he is over the age of 18.  The Veteran subsequently relocated and the Waco, Texas, RO has assumed jurisdiction.

In May 2011 the Veteran testified at a Board hearing at the RO before the undersigned; the transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was received by VA on June 2000; on this form he identified that he was married and had three children.

2.  In connection with notice of a January 2002 rating decision granting an increased 50 percent compensation evaluation, the RO requested updated information regarding the Veteran's dependents at that time.

3.  The Form 21-686c and supporting documents regarding dependency status were received by VA on August 3, 2007.  

4.  The Veteran's son, [redacted], was over 18 years old on August 3, 2007. There is no evidence that he was attending an approved school.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 3, 2007, for the award of additional compensation because of the Veteran's dependent spouse and child have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.205, 3.401 (2010).

2.  Eligibility requirements for additional compensation based on adding [redacted] as a dependent child to the award, have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.204, 3.205, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The January 2002 notification letter informed the Veteran of the information needed to add dependents to his claim and provided the Form 686c as well, satisfying the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Also, the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claim and what was necessary to establish an effective date.  He submitted copies of his Form 686c dated March 2002, and marriage and birth certificates, which had been previously submitted to the Sumter County Veterans Service Office (VSO), and discussed the requirements at his May 2011 hearing..  The applicable criteria for entitlement to an earlier effective date for additional benefits for a dependent spouse and child have also been provided in the January 2008 administrative decision and the December 2008 statement of the case. 

With regard to the duty to assist, VA has requested and the Veteran has submitted all necessary documentation relative to dependency status.  As the applicable effective dates are determined based on evidence already of record, there is no substantive assistance which could be provided.  The Veteran was able to present argument at the Board hearing .

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Applicable Law

An award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service- connected disability rating are eligible for additional compensation for a spouse, child or dependent parents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The term "child" is defined by 38 C.F.R. § 3.57 (a)(1), and includes the dependent unmarried offspring (natural or adopted prior to age 18) who is under the age of 18 years, became permanently incapable of self-support prior to age 18, or is enrolled at an approved educational institution is older than 18 and younger than 23. 

The effective date for additional compensation for dependents is the latest of the date of claim (defined as, in order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), the date dependency arises, the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Evidence

In June 2000 the Veteran filed his original claim for service connection.  At that time, the Veteran indicated that he had three dependents, including his spouse and two children.

A July 2000 rating decision granted service connection for four disabilities with a combined disability rating of 20 percent effective March 1, 2000.  As a 30 percent evaluation was not awarded, the Veteran was not eligible for additional payment for his dependents.  38 C.F.R. § 3.4.  The Veteran filed a notice of disagreement.  A January 2002 rating decision granted service connection for five more disabilities with a combined disability rating of 50 percent effective March 1, 2000. 

In a January 2002 notification letter accompanying the rating decision the RO informed the Veteran that he was being paid as a single Veteran with no dependents.  Under the heading "What do we need from you to complete your claim for dependents?" the RO informed the Veteran that the information on file pertaining to dependents was outdated and requested the Veteran send a completed Form 21-686c Declaration of Status of Dependents and 21-674 request for approval of school attendance for children age 18 or older.  The letter also informed the Veteran that the RO may be able to pay him from the date the claim is received, if the information or evidence is received within one year from the date of the letter; if not received within one year from the date of the letter the RO could only pay the Veteran from the date the evidence is received.  The Veteran acknowledges receipt of this notice.

The Veteran contends that he submitted the requisite dependent information in March 2002, within one year of the January 2002 notification letter, and therefore the effective date for dependent eligibility should be earlier. 

On August 3, 2007, VA received a statement from the Veteran inquiring about the status of his payments for dependents.  He stated he was "resubmitting" his forms, and requested payment from the date of his original application.  The statement was apparently submitted through the Sumter County Veterans Service Office in Florida; several weeks later a County Service Officer again submitted the Veteran's information.  A review of the claims file reveals that the Sumter County Veterans Service Office was never authorized as the Veteran's representative.  The sole VA Form 21-22 names the American Legion as his representative; this has not been revoked.

Attached to the Veteran's packet were a transmittal sheet from the Sumter County Veterans Service Office to the American Legion dated March 6, 2002; a statement from the Veteran dated March 5, 2002, indicating he was submitting the requested forms; a completed VA Form 21-686C dated March 5, 2002; and copies of various birth, marriage, and divorce documents.  The transmittal sheet is stamped "RECEIVED FDVA /DB & A 02 MAR 12  PM 2:27."  FDVA stands for the Florida Department of Veterans Affairs; DB &A appears to refer to the Division of Benefits and Assistance.  At the May 2011 hearing, the Veteran presented the backside copy of the transmittal sheet, which showed a date stamp receipt of March 2, 2002, by the Sumter County Veterans Service Office.

Analysis

The Veteran does not dispute that he submitted his documentation and forms to the Sumter County Veterans Service Office in March 2002.  He does not dispute that the documents were then sent on to the FDVA; he in fact asserts that the county and state organizations share a close working relationship, and passing submissions along like this is in the normal course of business.

He further contends that as part of the normal course of business the state and/or county organizations routinely forward filing to the Federal VA.  This was his past experience, he reported at his hearing.  He argues that such should be presumed in this case, and that his submission was merely misplaced by the Federal VA.  

However, a review of the file shows no examples of a process in which documents and filings were passed along as he describes.  While on several occasions a local representative forwarded claims or documents directly to the Federal VA, there are no instances in which a county officer passed something to the state, which then passed it along to the Federal VA.  

The evidence of record, documented by the date stamps on the submitted paperwork, establishes that while the Veteran followed the normal course of business in submitting his documentation to a county representative, the county representative then misdirected the submission to the FDVA.  They, apparently, did not forward the document on.  VA did not, therefore, receive the required documentation of the Veteran's dependents within one year of the January 2002 request.

Importantly, five years passed between the Veteran's submission and his inquiry as to the status of his dependent payments.  No follow up attempt was made by the Veteran during the five years between the time he submitted forms to the Sumter County VSO and when he resubmitted the forms directly to the VA, despite there being no increase in compensation due to additional dependents.  He was in receipt of payment throughout this time, without any withholding.  He knew or should have known that his submission had not been processed.  Ultimately, it was the Veteran's responsibility to ensure that the Federal VA received the necessary information.  

The January 2002 rating decision established a 50 percent rating, which allowed for an award of additional compensation for dependents.  In January 2002 the Veteran was notified of the requirement to establish his dependent(s) status.  Notice of the dependent's existence was not received within one year of the VA's January 2002 request, by January 2003, therefore the effective date of the award of additional benefits for his spouse and one minor child is the date the evidence was received, August 3, 2007. 

When the Form 21-686c was first received by the RO, on August 3, 2007, the Veteran's son, [redacted] was 19 years old.  As he was over 18 years of age, he is not considered to be a child of the Veteran for eligible dependent status under 38 C.F.R. § 3.57 unless he is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs, or is shown to be incapable of self-support prior to his 18th birthday.  There is no evidence or allegation of either circumstance.  If information establishing that [redacted] is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs is received by the VA, before he reaches the age of 23 years, then he may be considered an eligible dependent.  At this time, he is not.


ORDER

Entitlement to an effective date earlier than August 3, 2007, for adding spouse [redacted] and child [redacted], to compensation award is denied.

Eligibility for additional compensation based on adding dependent child, [redacted], to award is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


